Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The following is a Non-Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/21 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments with respect to newly added amendments have been fully considered but are non-persuasive in view of new reference Kaethler. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Kumar (2017/0353565) in view of Kaethler (2020/0078688). 

Regarding Claim 1, Barnett discloses: 
A method (Figure 9, 0046-0048), comprising 							obtaining a plurality of key performance indicators indicating usage by a user of a software product; (Examiner notes the “suite of applications” (below) is interpreted as the product (ex. Microsoft Office)  
0017- The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals. (key performance indicators)
0019- Multiple applications 125, 135 can remain open as long as one application 125, 135 is active, e.g., for a suite of applications  (product) or multiple application sessions by the same user being used on the same device or multiple devices located near each other, as described below.  For example, a WORD document can remain open during an inactive period while the client device 110, 115 is working on the EXCEL application, and vice versa.  Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135.  When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open.)								determining, by at least one software-based agent using at least one processing device, a set of metrics for a predefined time window, the set of metrics comprising 
(ii) an amount of time that the software product was active on a display of the user; (0017- time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals.’
0019 - a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked…)
(0019 –When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity (interpreted as “zero” interactions);  for the WORD application has exceeded a determined amount)
While Barnett does not explicitly state the set of metrics include: (i) one or more of a mean and a median of one or more of the obtained key performance 10indicators.
Kumar, directed to analyzing applications usage of a user device, discloses this limitation: (0082, Figure 5 - This tab also includes helpful information culled from the compiled usage data, such as the peak hour of usage, the off-peak hour of usage, and the average time an application 112 is used by a user.)
It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s metrics to include Kumar’s mean of an obtained KPI, “helping determine an action to take associated with at least one application on the user device, such as redistributing application licenses” (Kumar, Abstract)  
Barnett further discloses: applying, by the at least one software-based agent using the at least one processing device, a reinforcement learning-based process comprising:
Examiner interprets reinforcement learning-based process in view of Applicant’s Spec, 3(10-11) - In reinforcement learning, a software agent makes observations and takes actions within an environment, and in return the software agent receives rewards;  
See Barnett, 0015, underlined:  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 (interpreted by Examiner as the “actions” taken) after a period of no user-interface activity (interpreted by Examiner as the “observations”) include resource management (interpreted by Examiner as the “rewards”) e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.)
evaluating a plurality of possible login states of the 15software product  based at least in part on the set of metrics for the predefined time window, wherein the evaluating comprises observing the plurality of possible login states, including a current state comprising a current login state of the software product,  [0014] …the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135.  The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application.  Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out.   
and obtaining an expected utility score for changing from the current login state of the software product to a different login state of the software product and determining whether to change from the current 20login state of the software product to a different 
[0017] In one implementation a browser application, e.g., Internet Explorer, Chrome, Firefox, etc., of the client device 110, 115 can maintain a counter value or timestamp (200).  The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals.” (value as the utility score);  
0019 - When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open. 
[0021] …If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc. ) 
Barnett does not explicitly state: However, Kaethler discloses: applying, by the at least one software-based agent using the at least one processing device, a reinforcement learning process comprising: evaluating, using at least one neural network, a plurality of possible login states of the software product…
(Kaethler para 30 - "the machine learning model(s) 216 may be trainable using any suitable learning technique, such as ... reinforcement learning, and so on. ... Example features included in the training data may include, ...  times of the day the player was logged in .... As part of the training process, the training component 210 may set weights for machine learning. ... In some embodiments, the weights that are set during the training process may apply to parameters that are internal to the machine learning model(s) (e.g., weights for neurons in a hidden-layer of a neural network)."
0054(bottom)-In an example , the trust scores118 may be used to preferentially match user accounts( players ) with “ similar ” trust scores together . Given a natural
tendency of the distribution of trust scores 118 to be largely bimodal across a plurality of user accounts 120 , grouping trust scores 118 together based on a similarity metric ( e.g. ,a distance metric , a variance metric , etc. ) may provide similar results to that of using a threshold score . However ,the use of a similarity metric to match user accounts together in groups for matchmaking purposes may be useful in instances where the matchmaking pool is small ( e.g. , players in a small geographic region who want to play less popula rgame modes ) because it can provide a more fine – graine dapproach that allows for progressive tuning of the relative importance of the trust score verses other matchmaking factors , like skill level . In some embodiments , multiple thresholds may be used to “ bucketize ” user accounts 120 into multiple different matches .
Claim 1, Kaethler, 
assigning , by the computing system , a first subset of the logged - in user accounts to the first match based at least in part on the trust scores associated with the first subset ;
assigning , by the computing system , a second subset ofthe logged - in user accounts to the second match based at least in part on the trust scores associated with the second subset ; and
causing , by the computing system , the client application executing the video game on each client machine to initiate one of the first match or the second match based at least in part on a user account , of the logged - in user accounts , that is associated with the client machine .
It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s in view of Kumar’s process to include Kaethler’s reinforcement learning process and evaluating, using at least one neural network, a plurality of possible login states of the software product… ”helping determine ( e.g. , trust scores ) for user accounts and match the players together in multiplayer video game settings,” helping ensure each player is grouped appropriately.  (Abstract, 0054(bottom).

Regarding Claim 2, Barnett in view of Kumar in view of Kaethler discloses: The method of claim 1. Barnett further discloses: wherein the plurality of key performance indicators indicating usage by the user of the software product comprise utilization indicators for one or more of 25processing resources, memory resources, network resources and input/output activity. (0017, 0019, 0021 – no “user interface” activity:  0015 -  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.)

.  [0014] …the applications 125, 135 can be locked, closed, and/or logged out, etc. after a period of user-interface inactivity with the applications 125, 135, e.g., to prevent unauthorized access to the information displayed by the applications 125, 135.  The lack of interaction with the application 125, 135 can include a lack activities other than user-interface interactions with the application.  Additionally or alternatively, the applications 125, 135 can be locked then closed after a further time period of no user-interface interaction activity (state of being prompted) and then the client device 110, 115 logged out after a further time period of no user-interface interaction activity, etc., or any combination of stepwise closing, locking and logging out.   

Regarding Claim 4, Barnett in view of Kumar in view of Kaethler discloses: The method of claim 1. Barnett further teaches: wherein the expected utility score further comprises a positive reward if the user does not reconnect to the software product after the user is logged out from the software product based on the determining whether to change from the current login state of the software product and a negative reward if the user reconnects to the software product within a 5predefined time interval after the user was logged out from the software product based on the determining whether to change from the current login state of the software product.  (0015 - positive reward-conserving resources if user does not reconnect; negative reward-using more resources used if user reconnects; 
0015 -  Other reasons to close or lock the applications 125, 135 and/or logout a client 110, 115 after a period of no user-interface activity include resource management e.g., limiting of number of users, application license management, maximizing performance of other active sessions by closing unused sessions, conserving battery power of mobile devices, etc.)

Regarding Claim 5, Barnett in view of Kumar in view of Kaethler discloses The method of claim 1, wherein the at least one software-based agent learns a predefined threshold to evaluate each of the plurality of key performance indicators.  (See Applicant’s Spec, Page 5 (23-24)- “learns” interpreted as “be configured with”:  “the RL agent 130 will learn (or be configured with) an appropriate threshold against each KPI”
0019 – thresholds of the “determined amount” and “zero activity”;  When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount; 0023 -A maximum allowed period of no user-interface activity for the applications 120, 130 executing on the device is compared to a timeout value, and the applications 120, 130 are closed or the user logged out or locked out when the no user-interface activity value exceeds the timeout value.)

 (0019 - When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount; 0023 -A maximum allowed period of no user-interface activity for the applications 120, 130 executing on the device is compared to a timeout value, and the applications 120, 130 are closed or the user logged out or locked out when the no user-interface activity value exceeds the timeout value.)

Claims 9, 10, 11, and 12 stand rejected based on the same citations and rationale as applied to Claim 1, 4, 5, and 6, respectively.

Claims 15, 16, 17, and 18 stand rejected based on the same citations and rationale as applied to Claim 1, 4, 5, and 6, respectively.

Claim 7, 13, and 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Kumar in view of Kaethner in view of Pieczul (2015/0081876) 

(0004 - and many servers will automatically log out a client that has remained idle for too long.  This sort of behavior is generally expected and tolerated by end users) It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to modify Barnett’s in view of Kumar in view of Kaethner’s feedback to include Pieczul’s in view of Kumar’s toleration feedback, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable

Claim 13 and 19 stands rejected based on the same citations and rationale as applied to Claim 7.

Claim 8, 14, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barnett (2015/0350338) in view of Kumar in view of Kaethner in view of Applicant’s Spec - 

Regarding Claim 8, Barnett in view of Kumar in view of Kaethler discloses: The method of claim 1, but does not explicitly state: further comprising the step of selecting   (See Applicant’s Spec – Background -Many software products, such as the Matlab* computing environment and programming language, commercially available from The MathWorks, Inc., use a hybrid license model where you can buy a first type of license, often referred to as a permanent software license, for a single user at one price, or a second type of license for multiple users (but typically only a single user at one time), often referred to as a floating or a flexible software license, typically at a significantly higher cost.)    It would have been obvious to a person or ordinary skill in the art before the effective filing data of the claimed invention to incorporate Spec’s selecting a license for one user, into Barnett’s in view of Kumar’s in view of Kaethner evaluating, helping decrease costs (Background, Applicant’s Spec). 

Claim 14 and 20 stands rejected based on the same citations and rationale as applied to Claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623